Citation Nr: 0904944	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected recurrent dislocation of the left shoulder 
with mild degenerative arthritic changes.

2. Entitlement to an initial rating in excess of 30 percent 
for service-connected depression associated with the service-
connected left shoulder disability.

3. Entitlement to an initial rating in excess of 20 percent 
for service-connected chronic trochanteric bursitis of the 
left hip.
 
4. Entitlement to an initial rating in excess of 20 percent 
for service-connected chronic trochanteric bursitis of the 
right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2005 
and November 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the disability evaluations 
currently assigned to his service-connected left shoulder, 
depression, and left and right hip disabilities do not 
adequately contemplate his symptoms.  The Board determines 
that a remand is required for the following reasons.

With regard to the veteran's left shoulder and depression 
claims, the Board determines that another VA examination is 
warranted in each case.  The Board notes that the veteran was 
afforded a VA examination as recently as February 2008 for 
his left shoulder disability.  However, at his September 2008 
hearing he testified that the range of motion measurements at 
this examination were passive and not active, thus resulting 
in an inaccurate picture of his symptoms and a discrepancy 
between his apparent functionality at the September 2008 VA 
examination and the April 2006 VA examination.  The Board, 
therefore, determines that another VA examination is required 
to ascertain the nature and severity of the veteran's left 
shoulder disability, to include both active and passive range 
of motion limitations.  
    
As for his initial rating for depression, at the September 
2008 hearing the veteran testified that the panic attacks 
related to his depression had increased in frequency since 
his last VA examination in February 2007, thereby indicating 
an increase in severity.  Accordingly, a remand is also 
required so that the veteran may be scheduled for another VA 
examination to determine the current nature and severity of 
his psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

With regard to the left and right hip disabilities, the Board 
notes that the veteran had filed a timely appeal with regard 
to a denial of service connection for these disabilities in 
the June 2005 rating decision.  Thereafter, service 
connection was granted in a November 2006 rating decision, 
and an initial rating of 20 percent was assigned for each 
hip, effective February 28, 2005.  The veteran then submitted 
a notice of disagreement (NOD) with the November 2006 rating 
decision and claimed that a separate rating for arthritis 
should be assigned to each hip disability.  The RO then asked 
the veteran whether he was requesting an increased rating for 
these disabilities and indicated that, without clarification, 
the RO would not consider the submission an NOD.  As the 
veteran only responded by reiterating his contention that a 
separate rating for arthritis was warranted, the RO then 
proceeded to adjudicate the claim as a new claim for 
increased compensation.  

However, the Board notes that the veteran clearly stated in 
the November 2006 submission that it was a notice of 
disagreement with the November 2006 rating decision and then 
he commented on the rating evaluations assigned for his right 
and left hip disabilities.  Construing this statement in the 
light most favorable to the veteran, the Board determines 
that the veteran filed a timely NOD with the initial ratings 
assigned in the November 2006 rating decision for his 
service-connected right and left hip disabilities.  
Accordingly, a statement of the case must be issued by the RO 
in response.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Further, the record shows that, subsequent to the last 
adjudication of the claims by the RO in August 2008, the 
veteran submitted VA treatment records dated from August 2008 
to September 2008.  See 38 C.F.R. § 20.1304 (2008).  He did 
not waive agency of original jurisdiction (AOJ) consideration 
of such evidence.  Id.  Thus, this evidence must be reviewed 
by the RO and the claims readjudicated at that level prior to 
the Board adjudicating the claims.

Finally, the record demonstrates that the veteran seeks 
treatment regularly at the Columbia VA medical center (VAMC).  
The September 2008 records are the most recent treatment 
records in the claims file.  Therefore, VA treatment records 
from the Columbia VAMC dated from September 2008 to the 
present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Associate relevant VA treatment records 
from the Columbia VAMC dated from 
September 2008 to the present with the 
claims file.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left shoulder disability.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
tests should be performed, to include 
both active and passive range of motion 
measurements and their results 
documented.  The examiner is requested 
to specifically comment on the impact 
of the veteran's left shoulder symptoms 
on his employment and daily life.

3.	Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected depression.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  All 
appropriate tests should be performed 
and their results documented.  The 
examiner is requested to specifically 
comment on the impact of the veteran's 
depression symptoms on his employment 
and daily life. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
left shoulder and depression claims 
should be readjudicated, to include all 
evidence received since the August 2008 
supplemental SOC.  The veteran and his 
representative should then be issued 
another supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

5.	Send the veteran an SOC in response to 
his November 2006 NOD with respect to 
the initial 20 percent ratings assigned 
for his service-connected left hip and 
right hip disabilities.  The veteran is 
informed that he has not perfected his 
appeal with respect to these issues 
until he files a timely substantive 
appeal following the issuance of the 
SOC. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




